                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CRYSTAL BARTZ,

                  Plaintiff,

      v.                                          Case No. 18-cv-1420-pp

FROST-ARNETT,

                  Defendant.


              ORDER GRANTING JOINT MOTION FOR ENTRY
                 OF PROTECTIVE ORDER (DKT. NO. 14)


      On April 3, 2019, the parties filed a joint Rule 7(h) expedited non-

dispositive motion for a protective order. Dkt. No. 14. The court GRANTS the

joint motion for entry of protective order, dkt. no.14, and under Federal Rule of

Civil Procedure 26(c) and Civil Local Rule 26(e) (E.D. Wis.), ORDERS that:

      (A)    DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES
ONLY INFORMATION. Designation of information under this Order must be
made by placing or affixing on the document or material, in a manner that will
not interfere with its legibility, the words “CONFIDENTIAL” or “ATTORNEYS’
EYES ONLY.”

            (1)   One who produces information, documents, or other
                  material may designate them as “CONFIDENTIAL” when the
                  person in good faith believes they contain trade secrets or
                  nonpublic confidential technical, commercial, financial,
                  personal, or business information.

            (2)   One who produces information, documents, or other
                  material may designate them as “ATTORNEYS’ EYES ONLY”
                  when the person in good faith believes that they contain
                  particularly sensitive trade secrets or other nonpublic
                  confidential technical, commercial, financial, personal, or


                                        1
                  business information that requires protection beyond that
                  afforded by a CONFIDENTIAL designation.

            (3)   Except for information, documents, or other materials
                  produced for inspection at the party’s facilities, the
                  designation of confidential information as CONFIDENTIAL or
                  ATTORNEYS’ EYES ONLY must be made prior to, or
                  contemporaneously with, their production or disclosure. In
                  the event that information, documents or other materials are
                  produced for inspection at the party’s facilities, such
                  information, documents, or other materials may be produced
                  for inspection before being marked confidential. Once
                  specific information, documents, or other materials have
                  been designated for copying, any information, documents, or
                  other materials containing confidential information will then
                  be marked confidential after copying but before delivery to
                  the party who inspected and designated them. There will be
                  no waiver of confidentiality by the inspection of confidential
                  information, documents, or other materials before they are
                  copied and marked confidential pursuant to this procedure.

            (4)   Portions of depositions of a party’s present and former
                  officers, directors, employees, agents, experts, and
                  representatives will be deemed confidential only if designated
                  as such when the deposition is taken or within 30 days of
                  receipt of the deposition transcript.

            (5)   If a party inadvertently produces information, documents, or
                  other material containing CONFIDENTIAL or ATTORNEYS’
                  EYES ONLY information without marking or labeling it as
                  such, the information, documents, or other material shall
                  not lose its protected status through such production and
                  the parties shall take all steps reasonably required to assure
                  its continued confidentiality if the producing party provides
                  written notice to the receiving party within 10 days of the
                  discovery of the inadvertent production, identifying the
                  information, document or other material in question and of
                  the corrected confidential designation.

      (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents, or other material designated as CONFIDENTIAL OR
ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by
the parties or counsel for the parties or any persons identified in
subparagraphs (B)(1) and (2) below for any purposes whatsoever other than
preparing for and conducting the litigation in which the information,
documents, or other material were disclosed (including appeals). The parties
                                       2
must not disclose information, documents, or other material designated as
confidential to putative class members not named as plaintiffs in putative class
litigation unless and until one or more classes have been certified. Nothing in
this Order prohibits a receiving party that is a government agency from
following its routine uses and sharing such information, documents or other
material with other government agencies or self-regulatory organizations as
allowed by law.

            (1)   CONFIDENTIAL INFORMATION. The parties and counsel for
                  the parties must not disclose or permit the disclosure of any
                  information, documents or other material designated as
                  “CONFIDENTIAL” by any other party or third party under
                  this Order, except that disclosures may be made in the
                  following circumstances:

                  (a)   Disclosure may be made to employees of counsel for
                        the parties or, when the party is a government entity,
                        employees of the government, who have direct
                        functional responsibility for the preparation and trial
                        of the lawsuit. Any such employee to whom counsel for
                        the parties makes a disclosure must be advised of, and
                        become subject to, the provisions of this Order
                        requiring that the information, documents, or other
                        material be held in confidence.

                  (b)   Disclosure may be made only to employees of a party
                        required in good faith to provide assistance in the
                        conduct of the litigation in which the information was
                        disclosed who are identified as such in writing to
                        counsel for the other parties in advance of the
                        disclosure of the confidential information, documents
                        or other material.

                  (c)   Disclosure may be made to court reporters engaged for
                        depositions and those persons, if any, specifically
                        engaged for the limited purpose of making copies of
                        documents or other material. Before disclosure to any
                        such court reporter or person engaged in making
                        copies, such reporter or person must agree to be
                        bound by the terms of this Order.

                  (d)   Disclosure may be made to consultants, investigators,
                        or experts (collectively “experts”) employed by the
                        parties or counsel for the parties to assist in the
                        preparation and trial of the lawsuit. Before disclosure
                        to any expert, the expert must be informed of and
                                       3
            agree to be subject to the provisions of this Order
            requiring that the information, documents, or other
            material be held in confidence.

      (e)   Disclosure may be made to deposition and trial
            witnesses in connection with their testimony in the
            lawsuit and to the Court and the Court’s staff.

      (f)   Disclosure may be made to persons already in lawful
            and legitimate possession of such CONFIDENTIAL
            information.

(2)   ATTORNEYS’ EYES ONLY INFORMATION. The parties and
      counsel for the parties must not disclose or permit the
      disclosure of any information, documents, or other material
      designated as “ATTORNEYS’ EYES ONLY” by any other party
      or third party under this Order to any other person or entity,
      except that disclosures may be made in the following
      circumstances:

      (a)   Disclosure may be made to counsel and employees of
            counsel for the parties who have direct functional
            responsibility for the preparation and trial of the
            lawsuit. Any such employee to whom counsel for the
            parties makes a disclosure must be advised of, and
            become subject to, the provisions of this Order
            requiring that the information, documents, or other
            material be held in confidence.

      (b)   Disclosure may be made to court reporters engaged for
            depositions and those persons, if any, specifically
            engaged for the limited purpose of making copies of
            documents or other material. Before disclosure to any
            such court reporter or person engaged in making
            copies, such reporter or person must agree to be
            bound by the terms of this Order.

      (c)   Disclosure may be made to consultants, investigators,
            or experts (collectively “experts”) employed by the
            parties or counsel for the parties to assist in the
            preparation and trial of the lawsuit. Before disclosure
            to any expert, the expert must be informed of and
            agree to be subject to the provisions of this Order
            requiring that the information, documents, or other
            material be held in confidence.

                           4
                  (d)    Disclosure may be made to deposition and trial
                        witnesses in connection with their testimony in the
                        lawsuit and to the Court and the Court’s staff.

                  (e)   Disclosure may be made to persons already in lawful
                        and legitimate possession of such ATTORNEYS’ EYES
                        ONLY information.

      (C)   MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (B), counsel for the parties must keep all information,
documents, or other material designated as confidential that are received
under this Order secure within their exclusive possession and must place such
information, documents, or other material in a secure area.

            (1)   All copies, duplicates, extracts, summaries, or descriptions
                  (hereinafter referred to collectively as “copies”) of
                  information, documents, or other material designated as
                  confidential under this Order, or any portion thereof, must
                  be immediately affixed with the words “CONFIDENTIAL” or
                  “ATTORNEYS’ EYES ONLY” if not already containing that
                  designation.

            (2)   To the extent that any answers to interrogatories, transcripts
                  of depositions, responses to requests for admissions, or any
                  other papers filed or to be filed with the Court reveal or tend
                  to reveal information claimed to be confidential, these papers
                  or any portion thereof must be filed under seal by the filing
                  party with the Clerk of Court utilizing the procedures set
                  forth in General L. R. 79(d). If a Court filing contains
                  information, documents, or other materials that were
                  designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
                  by a third party, the party making the filing shall provide
                  notice of the filing to the third party.

      (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party
may challenge the designation of confidentiality by motion. The movant must
accompany such a motion with the statement required by Civil L. R. 37. The
designating party bears the burden of proving that the information, documents,
or other material at issue are properly designated as confidential. The Court
may award the party prevailing on any such motion actual attorney fees and
costs attributable to the motion.

      (E)   CONCLUSION OF LITIGATION. At the conclusion of the litigation,
a party may request that all information, documents, or other material not filed
with the Court or received into evidence and designated as CONFIDENTIAL or
ATTORNEYS’ EYES ONLY under this Order must be returned to the originating
                                       5
party or, if the parties so stipulate, destroyed, unless otherwise provided by
law. Notwithstanding the requirements of this paragraph, a party may retain a
complete set of all documents filed with the Court, subject to all other
restrictions of this Order.

      Dated in Milwaukee, Wisconsin this 12th day of April, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      6
